Citation Nr: 0617691	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-04 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for chronic sinusitis 
with headaches and rhinitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The appellant served on active duty from September 1954 to 
June 1957, and from January 1981 to January 1985.  He also 
served in the US Army National Guard and the US Army 
Reserves; he retired as a Colonel from the US Army Reserves 
in July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.

In April 1999, the Board remanded this matter to allow the 
veteran an opportunity to perfect an appeal of this issue by 
directing the RO to issue a statement of the case.  
Thereafter, the veteran perfected this appeal and the matter 
was again returned to the Board, which remanded the matter a 
second time for further development in August 2004.  Such 
development has been completed and this case is now returned 
to the Board for further consideration.  


FINDING OF FACT

The veteran's sinusitis with headaches and rhinitis is shown 
to result in recurrent infections with medical findings 
showing more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for chronic 
sinusitis with headaches and rhinitis have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 
6513 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
rating was received in June 2000.  After the January 2001 
rating, a duty to assist letter addressing the claim was 
issued by the AMC in August 2004.  In this letter the RO 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased rating, 
which included notice of the requirements to an increased 
rating, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claim.  The duty to assist letter and the supplemental 
statement of the case issued in January 2005 specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
reports of September 2004 provides a current assessment of 
the veteran's condition based on examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date.  However, since the Board is granting an 
increased rating, any deficiency will be addressed by the RO.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Service connection for chronic sinusitis was granted by the 
RO in July 1985, which assigned a noncompensable rating.  The 
veteran filed this current claim in June 2000.  The January 
2001 rating on appeal granted a 10 percent rating.  

According to Diagnostic Code 6513, a 10 percent rating is 
assigned for chronic sinusitis manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries. An 
incapacitating episode means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6513 (2005).

Because the veteran has also been diagnosed with rhinitis, 
the Board will also consider the criteria for rhinitis.  A 10 
percent evaluation is assigned for allergic or vasomotor 
rhinitis without polyps but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side; a 30 percent evaluation is assigned 
when there are polyps. 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2005).

Submitted in conjunction with his claim were VA records that 
reflect treatment for recurrent rhinitis/sinus symptoms from 
the 1980's through the mid 1990's.  Repeatedly the records up 
to 1994 revealed the veteran to be doing fairly well with no 
headaches, nosebleeds or dizziness.  In February 1995, he 
reported occasional headaches but no nosebleeds or dizziness.  
An October 1995 record revealed complaints of stuffiness and 
congestion.  In February 1998 he reported headaches and sore 
throat.  In May 1998 he reported having seen a dentist for 
what he thought was a toothache and was found to have a sinus 
infection on X-ray.  On examination his right maxillary sinus 
was tender.  He was diagnosed with sinusitis.  

Private medical records from 1998 to 2000 included a December 
1998 record with complaints of what could be a bad bronchitis 
getting started with no evidence of pneumonia and some sinus 
trouble as he had a bit of drainage.  A few days later he was 
followed up for complaints of upper respiratory infection 
(URI), bronchitis with complaints of nonproductive cough, 
mild sinus drainage and sinus pain, with no fever.  He was 
diagnosed with sinusitis.  Another December 1998 record 
revealed complaints of sinus drainage and cough and he had a 
very chronic history of recurrent sinusitis.  By the end of 
the month his sinuses were nontender but he still had a 
chronic cough due to the recent URI.  A December 1999 record 
revealed complaints of sinus drainage and cough, and he had a 
very chronic history of recurrent sinusitis.  A January 2000 
record revealed the veteran to be seen with symptoms 
consistent with persistent sinusitis.  In June 2000 he was 
shown to have intermittent stubborn sinus infections.  He had 
left facial pain, purulent discharge and headaches.  He had 
no fever or significant cough.  There was a history of good 
response to Levaquin.  He was diagnosed with sinusitis and 
prescribed Levaquin.  

An August 2000 private record revealed complaints of 
continued sinus drainage with green yellow sputum.  The 
diagnosis was nonspecific sinusitis.  A September 2000 
private computed tomography (CT) scan of sinuses diagnosed 
sinusitis in the left frontal and ethmoid sinuses and mild 
right sided concha bullosa noted, as was a mild nasal left 
septal deviation.  

The more recent records of treatment between 1998 and 2000 
reflect sinus symptoms that more closely more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Repeated instances of sinus pain and infection are shown in 
1998 including a month long episode in December 1998.  The 
records from 2000 are noted to show complaints of a 
persistent sinus infection.  In June 2000, he was classified 
as having a "stubborn" sinus infection with facial pain and 
purulent discharge.  He continued with sinus drainage in 
August 2000 with X-ray findings in September 2000 of 
sinusitis.  These repeated findings of persistent sinusitis 
in 2000 are consistent with at least three incapacitating 
episodes per year.  

The report of a July 2000 VA examination gave a history of 
sinus problems over the years.  He denied sinus surgery and 
had a history of positive allergy to pollens and was allergic 
to Aspirin.  He complained of nasal congestion, rhinorrhea, 
sinus fullness and pressure and sinus headaches.  An ear, 
nose, throat examination, the nasal septum was midline, there 
was no obstruction or tenderness over the sinuses.  He did 
have a nasal quality to his voice and sneezed on occasion 
during his examination.  He was diagnosed with allergic 
rhinitis and sinusitis and sinus headaches.  A July 2000 
sinus X-ray diagnosed bilateral sinusitis most prominent in 
the maxillary sinus.  

A September 2000 VA treatment record revealed the veteran to 
relate a history of a lot of sinus problems since his last 
visit.  He was noted to be treated by a private doctor for 
about a month now.  

VA treatment records from 2002 did not include any mention of 
treatment for sinusitis symptoms, but did reflect ongoing 
prescription nasal inhalant medications for the sinus 
symptoms.  

The report of a September 2004 VA examination revealed the 
veteran's complaints of sinusitis.  His main problems were 
difficulty breathing through his nose.  His headaches were 
not as severe or frequent now as in the past, but he did have 
constant post nasal discharge, which had progressively 
worsened.  Since the early 1980's associated severe 
congestion and headaches especially in the frontal areas have 
been present.  His symptoms were nonseasonal but worsened 
with high humidity.  He used Flonase as needed.  He denied 
allergy symptoms or nasal sinus injuries.  He regularly used 
Chlor-Trimeton.  His symptoms of nasal crusting and 
congestion required regular flushing of the nose or nasal 
passageways to open up nasal breathing.  He had been 
prescribed a nasal spray but found that moistened Q tips 
worked better.  He stated that he occasional had green 
discolored mucus that was sometimes pinkish or bloody.  He 
treated his headaches with Tylenol.  These symptoms did not 
usually disrupt his activities.  His episodes happened about 
once a week, especially in the winter or fall when his 
symptoms were more frequent.  He felt that a recent move to a 
different area had improved his symptoms.  He complained that 
he often must breathe through his mouth.  He complained that 
if he sits for a long time, the drainage becomes a problem 
that it needed to be expectorated.  

On physical examination, a palpation of the paranasal sinus 
revealed no tenderness.  There was adequate airways 
bilaterally.  The nasal mucous membranes were slightly dry 
and there was a small amount of crusting on both inferior 
turbinates and anterior septum.  The impression was chronic 
rhinitis.  The examiner commented that the veteran appeared 
to have some increase in his chronic rhinitis requiring 
frequent or daily cleaning of his nose of congestion and 
crust every night or morning.  His symptoms were worsened by 
certain conditions such as smoke, certain inclement weather 
conditions and dust.  These conditions would cause him to 
become more congested, develop more headaches and breathing 
difficulties.  His sinus X rays were said to be normal.  

Although there were no clear records of treatment for sinus 
problems after 2000, this most recent examination again 
reflects sinus symptoms that are consistent with more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, which warrant a 30 percent rating under Diagnostic 
Code 6513.  Although this September 2004 VA examination did 
not diagnose sinusitis, the symptoms related by the veteran 
included chronic problems of congestion and crusting 
requiring daily cleaning, with physical examination revealing 
evidence of crusting.  He indicated that his drainage 
symptoms were daily and included headaches.  

While the veteran's sinusitis symptoms more closely resemble 
a criteria for a 30 percent rating, the symptoms are not of 
such a severity that warrants a 50 percent rating under 
either Diagnostic Code 6513 or 6522.  There is no evidence of 
the veteran having undergone either radical or repeated 
surgeries for his sinuses with residual symptoms of chronic 
osteomyelitis or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting which would warrant a 50 
percent rating under Code 6513.  The 30 percent rating is the 
maximum allowable for rhinitis with sinus polyps under Code 
6522.  
There is no evidence of record that the veteran's service-
connected sinus condition causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  

In summary, the evidence supports a grant of 30 percent but 
no more for the veteran's chronic sinusitis with headaches 
and rhinitis.  


ORDER

A 30 percent rating is granted for chronic sinusitis with 
headaches and rhinitis, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


